DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indoor unit including the compressor and the heat exchanger, and the outdoor unit comprising the compressor and the heat exchanger as in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4-5, 7 and 11-17 are objected to because of the following informalities:
The recitation of “an outdoor comprising” (claim 11, line 12) is believed to be --an outdoor unit comprising--.
The recitation of “wherein first refrigerant” (claim 4, line 1; claim 5, line 1; claim 7, line 1; claim 14, line 1; claim 15, line 1; claim 17, line 1; claim 20, line 1) is believed to be --wherein the first refrigerant--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (WO 2017/103988, refer to attached translation).
Regarding claim 1, Tsukamoto discloses a heating, ventilation, and air conditioning (HVAC) system comprising:
a compressor (1) comprising:
a first compression chamber (2),
a second compression chamber (3), and
a motor (101);
a heat exchanger (36) comprising:
a first set of heat exchanger tubes (53), and
a second set of heat exchanger tubes (52);
a first refrigerant circuit (32) fluidly coupled to the first compression chamber (2) and the first set of heat exchanger tubes (53); and
a second refrigerant circuit (34) fluidly coupled to the second compression chamber (3) and the second set of heat exchanger tubes (52), the second circuit being fluidly separated from the first circuit (refer to Fig. 1).

Regarding claim 2, Tsukamoto meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsukamoto discloses (refer to Fig. 1) wherein the first refrigerant circuit (32) comprises a first refrigerant and the second refrigerant circuit (34) comprises a second refrigerant.

Regarding claim 6, Tsukamoto meets the claim limitations as disclosed above in the rejection of claim 2. Further, Tsukamoto discloses wherein the first refrigerant and the second refrigerant comprise different types of refrigerant (refer to page 2, par. 6, wherein the second refrigerant is different from the first refrigerant).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (WO 2017/103988).
Regarding claim 3, Tsukamoto meets the claim limitations as disclosed above in the rejection of claim 2. Further, Tsukamoto discloses wherein the first refrigerant and the second refrigerant comprise different types of refrigerant, but Tsukamoto fails to explicitly disclose wherein the first refrigerant and the second refrigerant comprise the same type of refrigerant.
However, Applicant has not disclosed that having the first refrigerant and the second refrigerant comprising the same type of refrigerant solves any stated problem or is for any particular purpose, indicating simply (refer to Applicant’s disclosure) that the first refrigerant and the second refrigerant can comprise the same type of refrigerant; the first refrigerant and the second refrigerant can comprise other refrigerants that have a lower GWP, such as R-454B; the first refrigerant and the second refrigerant can comprise R-32; or the first circuit comprises a first refrigerant and the second circuit comprise a second refrigerant that is different from the first type of refrigerant, the first refrigerant can comprise one of R-32 and R-454B and the second refrigerant can comprise one of R-290, R-744 (CO.sub.2), and R-454B.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsukamoto such that the first refrigerant and the second refrigerant comprise the same type of refrigerant because it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsukamoto.

Regarding claim 4, Tsukamoto meets the claim limitations as disclosed above in the rejection of claim 3. Further, Tsukamoto discloses wherein the first refrigerant and the second refrigerant comprise different types of refrigerant, but Tsukamoto fails to explicitly disclose wherein the first refrigerant and the second refrigerant comprise R- 4S54B.
However, Applicant has not disclosed that having the first refrigerant and the second refrigerant comprising R- 4S54B solves any stated problem or is for any particular purpose, indicating simply (refer to Applicant’s disclosure) that the first refrigerant and the second refrigerant can comprise the same type of refrigerant; the first refrigerant and the second refrigerant can comprise other refrigerants that have a lower GWP, such as R-454B; the first refrigerant and the second refrigerant can comprise R-32; or the first circuit comprises a first refrigerant and the second circuit comprise a second refrigerant that is different from the first type of refrigerant, the first refrigerant can comprise one of R-32 and R-454B and the second refrigerant can comprise one of R-290, R-744 (CO.sub.2), and R-454B.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsukamoto such that the first refrigerant and the second refrigerant comprise R- 4S54B because it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsukamoto.

Regarding claim 5, Tsukamoto meets the claim limitations as disclosed above in the rejection of claim 3. Further, Tsukamoto discloses wherein the first refrigerant and the second refrigerant comprise different types of refrigerant, but Tsukamoto fails to explicitly disclose wherein the first refrigerant and the second refrigerant comprise R- 32. 
However, Applicant has not disclosed that having the first refrigerant and the second refrigerant comprising R- 32 solves any stated problem or is for any particular purpose, indicating simply (refer to Applicant’s disclosure) that the first refrigerant and the second refrigerant can comprise the same type of refrigerant; the first refrigerant and the second refrigerant can comprise other refrigerants that have a lower GWP, such as R-454B; the first refrigerant and the second refrigerant can comprise R-32; or the first circuit comprises a first refrigerant and the second circuit comprise a second refrigerant that is different from the first type of refrigerant, the first refrigerant can comprise one of R-32 and R-454B and the second refrigerant can comprise one of R-290, R-744 (CO.sub.2), and R-454B.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsukamoto such that the first refrigerant and the second refrigerant comprise R- 32 because it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsukamoto.

Regarding claim 7, Tsukamoto meets the claim limitations as disclosed above in the rejection of claim 6. Further, Tsukamoto discloses wherein the first refrigerant and the second refrigerant comprise different types of refrigerant, but Tsukamoto fails to explicitly disclose wherein the first refrigerant comprises one of R-32 and R-454B and the second refrigerant comprise one of R-290, R-744 (COz), and R-454B.
However, Applicant has not disclosed that having the first refrigerant comprising one of R-32 and R-454B and the second refrigerant comprising one of R-290, R-744 (COz), and R-454B solves any stated problem or is for any particular purpose, indicating simply (refer to Applicant’s disclosure) that the first refrigerant and the second refrigerant can comprise the same type of refrigerant; the first refrigerant and the second refrigerant can comprise other refrigerants that have a lower GWP, such as R-454B; the first refrigerant and the second refrigerant can comprise R-32; or the first circuit comprises a first refrigerant and the second circuit comprise a second refrigerant that is different from the first type of refrigerant, the first refrigerant can comprise one of R-32 and R-454B and the second refrigerant can comprise one of R-290, R-744 (CO.sub.2), and R-454B.
Accordingly, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsukamoto such that the first refrigerant comprises one of R-32 and R-454B and the second refrigerant comprises one of R-290, R-744 (COz), and R-454B because it appears to be an arbitrary design consideration which fails to patentably distinguish over Tsukamoto.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (WO 2017/103988) and further in view of Sathyamurthi (US 2021/0048251).
Regarding claim 8, Tsukamoto meets the claim limitations as disclosed above in the rejection of claim 1. Further, Tsukamoto discloses the first set of heat exchanger tubes and the second set of heat exchanger tubes, but Tsukamoto fails to explicitly disclose wherein the first set of heat exchanger tubes is a first set of microchannel coils and the second set of heat exchanger tubes is a second set of microchannel tubes.
However, Sathyamurthi teaches that it is known in the art of refrigeration, to provide a cooling system including a heat exchanger having a set of microchannel coils (refer to par. 28, lines 1-2), in order to effectively increase the heat transfer surface area relative to sending the refrigerant through a singular tube or pipe, thus, these microchannels may improve heat transfer to or from the refrigerant (refer to par. 28, lines 8-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Tsukamoto such that the first set of heat exchanger tubes is a first set of microchannel coils and the second set of heat exchanger tubes is a second set of microchannel tubes in view of the teachings by Sathyamurthi, in order to improve heat transfer to or from the refrigerant.

Allowable Subject Matter
Claims 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763